MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be                            Apr 29 2016, 9:26 am
regarded as precedent or cited before any                            CLERK
court except for the purpose of establishing                     Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Philip C. Sheward                                        Thomas N. Leslie
Dawn E. Wellman                                          Indianapolis, Indiana
Josh Van Gorkom
Allen Wellman McNew Harvey, LLP
Greenfield, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Roger A. Andrick,                                        April 29, 2016
Appellant-Petitioner,                                    Court of Appeals Cause No.
                                                         33A04-1508-DR-1211
        v.                                               Appeal from the Henry Circuit
                                                         Court
Angela L. Andrick,                                       The Honorable Kit C. Dean Crane,
Appellee-Respondent.                                     Judge
                                                         Trial Court Cause No.
                                                         33C02-0611-DR-157



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016    Page 1 of 28
                                             Case Summary
[1]   Roger Andrick (“Father”) appeals the trial court’s denial of his petition to

      modify custody of his son, N.M. We affirm in part and remand in part.


                                                     Issues
[2]   The issues before us are:


              I.    whether the trial court’s findings and conclusions
              regarding Father’s modification request are clearly erroneous;
              and


              II.    whether the trial court properly ordered Father to pay a
              large percentage of Mother’s attorney fees.


                                                     Facts
[3]   N.M. was born in 1999. Father is not N.M.’s biological father, but he adopted

      N.M. in 2004. Angela Andrick (“Mother”) and Father were together for

      approximately four years and were married for two years before their divorce

      was finalized in January 2007. Mother originally was granted primary physical

      custody of N.M. and Father was allowed “reasonable” visitation. App. p. 11.

      Father filed two petitions to modify custody, one in January 2010 and the

      second in December 2011. Following the second petition to modify, the parties

      reached a mediated settlement regarding custody that provided Mother with

      continuing primary physical custody. However, Father was granted a

      substantially increased amount of parenting time, including increased weekend

      and summer visitation, totaling 150 overnights per year.

      Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 2 of 28
[4]   This new parenting arrangement began in May 2012, at the end of N.M.’s sixth-

      grade year. During sixth grade, N.M. earned four As, two Bs, and one C; he

      also was absent a total of ten days. N.M.’s grades and attendance declined

      somewhat in seventh grade, the 2012-13 school year. His grades included some

      Ds and Fs, but also several As; he was absent for twenty-one-and-one-half days.

      Between seventh and eighth grade, Mother moved from the Perry Township to

      Franklin Township school districts in Marion County. During N.M.’s eighth

      grade year, 2013-14, his grades consisted of several Ds and Cs as well as some

      As and Bs. He was absent a total of approximately twenty-one days.


[5]   Toward the end of that school year, in May 2014, Mother’s father became

      seriously ill. Mother assisted in her father’s care, and N.M. also spent much

      time with his ailing grandfather. N.M. missed some additional school time in

      the fall of 2014, but Mother arranged to pick his homework up from school on

      those days. Mother’s father passed away in early December 2014.


[6]   N.M.’s grades at the end of his first semester in high school included an F, 3 Cs,

      a D, a B, and an A. N.M. also missed a large amount of school time during the

      first semester, especially in the second quarter, when he missed approximately

      fifteen days. Many of these absences were related to the illness and death of

      Mother’s father and were excused by the school. In January 2015, Mother had

      a discussion with a school counselor regarding N.M.’s grades and it was

      discovered that, although N.M. completed much of his homework, he was

      failing to turn it in, which had a large negative impact on his grades. After this

      meeting, N.M. turned in his homework more frequently. His grades at the end

      Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 3 of 28
      of his freshman year included two Bs, a C, C+, B-, and one A. His attendance

      also was greatly improved in the second semester.


[7]   In September 2014, Father contacted the Indiana Center for Children and

      Families (“ICCF”) for a referral for counseling services for N.M. because of

      what Father believed was N.M.’s conflict with other children living in Mother’s

      home—namely the children of Mother’s live-in fiancé, G.G. and B.G.—and

      N.M.’s alleged unhappiness in that home. ICCF referred N.M. to counseling

      with Jessica Buescher, to which Mother agreed. N.M. had a number of

      appointments with Buescher in the fall of 2014. Buesher diagnosed N.M. with

      “adjustment disorder,” after N.M.’s discussion of wanting to hit G.G. and not

      coping well with stress. Ex. 2, p. 33. Buescher believed this disorder likely

      arose after Mother and Father’s divorce. N.M. also repeatedly discussed with

      Buescher his desire to live with Father and his belief that Mother was not

      emotionally supportive. N.M. also described a lack of connection with

      Mother’s fiancé. After Father filed his petition to modify custody on November

      13, 2014, N.M. reiterated his desire to live with Father, and also mentioned a

      “loopy” person living in Mother’s house at that time, which caused him

      additional stress. Ex. 2, p. 24. This person was a recovering alcoholic and

      longtime friend of Mother’s. However, Mother’s communication with N.M.

      also was improving at this time.


[8]   At an appointment in December 2014 after Father filed his custody

      modification petition, Buescher attempted to encourage N.M. to discuss his

      wishes regarding custody modification with Mother present. Mother responded

      Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 4 of 28
      that she did not believe it was appropriate to discuss custody in that setting in

      light of Father’s petition to modfiy, and she terminated the counseling sessions

      with Buescher thereafter. On December 22, 2014, Buescher wrote a report

      stating in part,


              Per this therapist’s, [sic] recommendation [N.M.]’s overall
              emotional, physical, and mental health needs are being met at
              both parents homes on different levels based on their
              circumstances. [N.M.] is not in harm in either home. It is solely
              based on [N.M.]’s preference that he live with his adoptive father
              over his mother. At this time, this therapist cannot make a
              determination about the best placement in either home.


      Ex. 2, p. 21.


[9]   On March 9, 2015, the trial court appointed a guardian ad litem (“GAL”) to

      investigate the case and represent N.M.’s interests. The GAL met with N.M.

      several times in each parent’s home. The GAL filed a report on July 2, 2015,

      but did not testify at the change of custody hearing. N.M. told the GAL that

      his biggest difficulties living with Mother were “drama” and lack of privacy.

      App. p. 42. N.M. described the “drama” in Mother’s home as arising from

      frequent conflicts between Mother and G.G., such as shouting matches lasting

      ten to twenty minutes, two to three times a week. The lack of privacy was

      related to G.G., and G.G.’s little brother B.G. when he is at the home, walking

      into N.M.’s room unannounced. The GAL and N.M. discussed the fact that

      moving in with Father would require N.M. to transfer from Franklin Central to

      Fishers High School; N.M. indicated that would be acceptable to him, given


      Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 5 of 28
       that he already knows some friends who attend Fishers, and that spending more

       time on the weekends with Mother actually would allow him to spend more

       time outside school with his Franklin Central friends. The GAL discussed with

       N.M. and Father the fact that Father’s job requires him to leave home well

       before N.M. leaves for school, and whether that would be a potential problem

       given N.M.’s past attendance issues. N.M. said he would be able to walk the

       four blocks from Father’s home to Fishers High School if he missed the bus.

       The GAL also related in her report N.M.’s wishes regarding custody:

               The GAL does not as a rule ask children “where they want to
               live.” However, it became apparent that [N.M.] has had a clear
               idea on what he wanted and the GAL asked him about his ideas
               about his parenting plan. [N.M.] indicated that he would like to
               “flip-flop” the current parenting arrangement such that he would
               be with Father from Sunday evening through Thursday after
               school and every fourth weekend and with Mother every
               Thursday overnight and for 3 consecutive weekends from Friday
               after school to Sunday evening.


       App. p. 53.


[10]   The GAL also discussed conditions at Mother’s house. The GAL believed

       much of the house smelled of animal urine, which Mother blamed on G.G.’s

       failure to clean the litter box as frequently as he was supposed to as part of his

       chores. The GAL also believed there was mold in the basement, to which the




       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 6 of 28
       GAL had an allergic reaction.1 Ultimately, the GAL recommended “[t]hat the

       parenting time plan for [N.M.] be ‘flip-flopped’ from the current schedule.” Id.

       at 66.


[11]   Shortly before the modification hearing, N.M. went to a counseling

       appointment with Matt Greene, a therapist recommended by the GAL. After

       that appointment, Greene stated that he did not believe N.M. required ongoing

       counseling and that no further appointment was needed at that time.


[12]   The trial court held the modification hearing on July 13, 2015. At the hearing,

       Mother testified that N.M. and G.G. sometimes had non-physical fights over

       things such as G.G. borrowing N.M.’s shoes or clothes without permission.

       Otherwise, she described G.G. and N.M. as getting along like brothers, playing

       football, baseball, and basketball together and talking about girls. At the time of

       the hearing, N.M. was trying out for the Franklin Central baseball team and

       appeared to be excited about being in classes in the fall at Franklin Central,

       where he has a number of male and female friends.


[13]   After the hearing, the trial court conducted an in camera interview of N.M.

       Originally, Father had requested such an interview. At the beginning of the

       modification hearing, Father asked that the trial court not conduct the




       1
           There is no evidence in the record that N.M. suffers from any mold-related illness.


       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016     Page 7 of 28
       interview, but Mother objected to Father’s request, and the trial court stated it

       would conduct the interview but not make a record of it, per its usual practice.


[14]   On July 27, 2015, the trial court entered its order denying Father’s modification

       petition. The order was accompanied by findings and conclusions, at Father’s

       request. Among other things, the trial court found:


               63. Father also claims [N.M.] wishes to live with him and early
               on in the treatment with Jessica Buescher (September of 2014)
               [N.M.] indicated his preference to do so.


               64. Meetings with Buescher ended in December, 2014, and there
               are indications [N.M.]’s preference from eight (8) months ago
               have changed.


               65. [N.M.] has also stated most recently that he wishes to remain
               in his Mother’s home and is looking forward to attending
               Franklin Central High School again.


[15]   App. p. 15.


[16]   Regarding N.M.’s counseling with Buescher, the trial court found in part, “The

       therapist was unable to state in court whether further counseling would have

       been beneficial to [N.M.] and expressed no opinion on the matter.” Id. at 20.

       Regarding school, the trial court found in part,


               153. It was after the death of Angela’s father that [N.M.] seems
               to have made a turn around.


               154. [N.M.]’s attendance at school has soared along with his
               grades.
       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 8 of 28
               155. Coincidentally, [N.M.]’s depression mood seems to have
               subsided throughout the second semester.


                                                      *****


               175. [N.M.]’s ninth grade grades and attendance seem to
               indicate not only improvement but potential emergence from
               [N.M.]’s adjustment disorder.


               176. To change custody, and thus to change high schools,
               classmates, taking away [G.G.], and taking away [N.M.]’s
               mother from his daily life, invites a recurrence of the adjustment
               disorder or symptoms akin thereto.


                                                      *****


               178. The GAL did not address the fact that [N.M.] would be
               living alone with his Father and that he ([N.M.]), who has
               attendance problems at school, would be required to get himself
               ready for school four out of five days of the week.


               179. The GAL did not address the potential, as opined by Ms.
               Buescher, as suggested by Father’s history suggesting he will at
               some future date be living again with another female adult with
               children as has, according to her report, happened on three (3)
               occasions in the past.


               180. As to placement, neither the GAL nor Ms. Buescher have
               recommended a change of placement, and therefore, have made
               no recommendation as to a change of custody.


[17]   Id. at 22-25.



       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 9 of 28
[18]   The trial court made the following statements regarding the standard for

       modification of custody:


               192. Father bore the burden of proving that the existing custody
               order is unreasonable and should be altered due to a substantial
               change in circumstances occurring since the date of the previous
               custody decree and affecting the child’s welfare. Cunningham v.
               Cunningham, 787 N.E.2d 930 (Ind. Ct. App. 2003).


                                                      *****


               194. Further, the party pursuing modification bears the burden
               of demonstrating that the existing custody order is unreasonable.
               Haley vs. Haley, 771 N.E.2d 743 (Ind. Ct. App. 2002).


               195. In modification proceedings, the change in the custodial
               home must be one of a decisive, substantial and continuing
               nature. In Re Marriage of Henderson, (1983) Ind.App., 453 N.E.2d
               310.


                                                      *****


               197. The failure of the parent seeking modification to allege and
               prove a decisive change in conditions should result in the denial
               of that modification. Owen v. Owen, 563 N.E.2d 605, 608 (Ind.
               1990).


                                                      *****


               217. The court finds that both Angela and Roger are loving and
               caring parents; [N.M.] is fortunate to have them both. However,
               the court finds that based on the provisions of the custody
               modification statute, Father has not met his burden of showing

       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 10 of 28
               changed circumstances so substantial so as to warrant a change
               of custody and that it would not be in his best interests to move
               to his Father’s residence in Fishers.


[19]   Id. at 26-28.


[20]   With respect to attorney fees, the trial court found that Father had an income

       three times greater than Mother’s, and also that he had additional financial

       resources, including a 401(k). Based primarily upon financial disparity, the trial

       court ordered Father to pay $15,000 towards Mother’s attorney fees and

       litigation costs of nearly $19,000. Father now appeals.


                                                    Analysis
                                      I. Child Custody Modification

[21]   We review decisions regarding custody modifications for an abuse of discretion

       and must give “‘latitude and deference to our trial judges in family law

       matters.’” K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453, 457 (Ind. 2009) (quoting Kirk

       v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002)). Additionally, the trial court here

       entered findings and conclusions pursuant to Indiana Trial Rule 52(A), at

       Father’s request. In reviewing such findings, we first determine whether the

       evidence supports the findings and second whether findings support the

       judgment. Id. We “shall not set aside the findings or judgment unless clearly

       erroneous, and due regard shall be given to the opportunity of the trial court to

       judge the credibility of the witnesses.” Ind. Trial Rule 52(A). “A judgment is

       clearly erroneous when there is no evidence supporting the findings or the

       findings fail to support the judgment.” Id. “A judgment is also clearly
       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 11 of 28
       erroneous when the trial court applies the wrong legal standard to properly

       found facts.” Id. “Additionally, even an erroneous finding is not fatal to a trial

       court’s judgment if the remaining valid findings and conclusions support the

       judgment, rendering the erroneous finding superfluous and harmless as a matter

       of law.” M.K. Plastics Corp. v. Rossi, 838 N.E.2d 1068, 1074 (Ind. Ct. App.

       2005).


[22]   Under Indiana Code Section 31–17–2–21, a court may not modify a custody

       order unless the petitioner shows that (1) the modification would be in the best

       interests of the child, and that (2) a substantial change has occurred in one or

       more of the factors a court must consider under Indiana Code Section 31–17–2–

       8. L.C. v. T.M., 996 N.E.2d 403, 407 (Ind. Ct. App. 2013). Those factors are:


                (1) The age and sex of the child.


                (2) The wishes of the child’s parent or parents.


                (3) The wishes of the child, with more consideration given to the
                child’s wishes if the child is at least fourteen (14) years of age.


                (4) The interaction and interrelationship of the child with:


                        (A) the child’s parent or parents;


                        (B) the child’s sibling; and


                        (C) any other person who may significantly affect the
                        child’s best interests.


       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 12 of 28
               (5) The child's adjustment to the child’s:


                        (A) home;


                        (B) school; and


                        (C) community.


               (6) The mental and physical health of all individuals involved.


               (7) Evidence of a pattern of domestic or family violence by either
               parent.


               (8) Evidence that the child has been cared for by a de facto
               custodian, and if the evidence is sufficient, the court shall
               consider the factors described in section 8.5(b) of this chapter.


       Ind. Code § 31-17-2-8.


[23]   Father challenges a number of the trial court’s findings. The first finding that

       Father takes issue with is that the GAL had not “recommended a change of

       placement, and therefore, ha[s] made no recommendation as to a change of

       custody.” App. p. 25. Plainly, the GAL did recommend in her report “[t]hat

       the parenting time plan for [N.M.] be ‘flip-flopped’ from the current schedule.”

       Id. at 66. The trial court’s finding that the GAL did not make a custody

       recommendation is clearly erroneous. It is true that a trial court “‘is not

       required to accept the opinions of experts regarding custody . . . .’” Maddux v.

       Maddux, 40 N.E.3d 971, 980 (Ind. Ct. App. 2015) (quoting Clark v. Madden, 725

       N.E.2d 100, 109 (Ind. Ct. App. 2000)). Here, however, the trial court did not
       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 13 of 28
       simply fail to accept the GAL’s opinion regarding custody, it misstated that

       opinion.


[24]   Also with respect to the GAL, Father claims the trial court erred in finding the

       GAL “did not address the potential” that a female adult could move in with

       Father at some time in the future, given three occurrences in the past following

       the divorce on which adult women lived with Father. Id. at 24. The GAL did

       note Father’s past in this regard but not the possibility of it happening in the

       future; thus, the trial court’s finding technically is not clearly erroneous. In any

       event, as Father argues, whether another woman may live with Father at some

       point in the future seems to be of minimal relevance here.2 To the extent the

       trial court placed some relevance upon it, we disregard it.


[25]   Father also challenges the trial court’s findings with respect to N.M.’s wishes

       regarding custody. Specifically, the trial court acknowledged that N.M. told

       Buescher during his counseling sessions with her that he would prefer to live

       with Father. However, the trial court also found, “[N.M.] has also stated most

       recently that he wishes to remain in his Mother’s home and is looking forward

       to attending Franklin Central High School again.” Id. at 15. The trial court

       also entered a conclusion stating, “While [N.M.] at one time expressed

       preference to live with Father, it is clear from the evidence he wants to go to




       2
        In a report, Buescher stated that there was a possibility Father would not always be single and other
       children could enter his life at some point, “and that should be taken into consideration pending a final
       decision of [N.M.]’s placement.” Ex. 2, p. 20. It is unclear that Buescher intended for Father to be
       “penalized” for having had more live-in relationships following the divorce than Mother.

       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016             Page 14 of 28
       Franklin Central High School. He cannot attend FCHS and live with Father.”

       Id. at 27. The trial court also concluded, “While [N.M.] at one time expressed

       an opinion he wanted to live with his Father nearly a year ago, it is evidence

       that with the emergence from his depression; his overcoming his adjustment

       disorder; [N.M.] is showing all the signs he wishes to remain in Franklin

       Central and to live with his Mother.” Id. at 28.


[26]   We must agree with Father that it is unclear how the trial court reached the

       conclusion that N.M. had changed his mind regarding custody. The trial court

       makes no mention in its findings of the GAL’s report regarding N.M.’s wishes,

       which were that “he would like to ‘flip-flop’ the current parenting arrangement .

       . . .” App. p. 53. The GAL did not specify precisely when N.M. told her this,

       but she was not appointed until March 2015, or considerably closer in time to

       the modification hearing than the counseling with Buescher upon which the

       trial court exclusively focused regarding N.M.’s wishes, and did not file her

       report relating N.M.’ wishes until shortly before the hearing. Additionally,

       such a “flip-flop” in schedule would necessitate a change in N.M.’s school, but

       according to the GAL this did not seem to concern N.M., contrary to the trial

       court’s findings that N.M. clearly wanted to continue attending Franklin

       Central.


[27]   We acknowledge that the trial court conducted an in camera interview of N.M.,

       and it is possible N.M. expressed to the trial court that he had changed his mind

       regarding custody. However, the trial court’s findings and conclusions make no

       mention of what N.M. said during the in camera interview, nor was any record

       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 15 of 28
       of it made. The trial court, by statute, was not required to make such a record.

       See I.C. § 31-17-2-9 (stating “a record may be made of the interview”).

       Nonetheless, we are hesitant to assume that the trial court’s finding regarding

       the change in N.M.’s wishes was supported by the in camera interview,

       particularly where special findings were requested and the trial court failed to

       mention what N.M. had told the GAL. See Baxendale v. Raich, 878 N.E.2d

       1252, 1258 (Ind. 2008) (“Obviously, we can speculate that the court’s in camera

       interview also affected the court’s conclusion as to the child’s wishes. But there

       is nothing in the record that gives us any basis to conclude that this factor was

       significant in the trial court’s ruling.”); see also McCauley v. McCauley, 678

       N.E.2d 1290, 1292 (Ind. Ct. App. 1997) (“The trial court did conduct an in

       camera interview with J.M., and we might speculate from the language of the

       trial court’s finding that his decision was based upon that in camera discussion.

       However, the trial court’s judgment may not rest primarily upon the results of a

       private in camera interview.”), trans. denied. Additionally, N.M.’s wishes were

       crucial in this case, and an accurate assessment of them is vital. In the absence

       of any indication of how or when N.M. said he had recently said he wanted to

       continue living with Mother, we deem the finding that he had done so to be

       clearly erroneous.


[28]   Father also argues that the trial court clearly erred in finding that Buescher "was

       unable to state in court whether further counseling would have been beneficial

       to [N.M.] and expressed no opinion on the matter.” App. at 20. This finding is




       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 16 of 28
partially true, but certainly does not reflect the entirety of Buescher’s testimony.

Specifically, Buescher testified:


        Q:     Had you been in control of the situation, would you have
        elected to stop seeing [N.M.] in December?


        A:     No, I would have continued to probably see him for . . .,
        as long as his treatment goals were necessary.


        Q:    So, from your standpoint, you weren’t done working with
        him yet?


        A.       Right. Yeah.


        Q:    Do you think that it would have been helpful for [N.M.] to
        continue working with you at that juncture:


        A:       Yes.


        Q:     Do you think that it would have been in [N.M.]’s best
        interest to continue to work with you at that juncture?


        A:       Yes.


        Q:     Do you have an opinion regarding whether or not the
        decision to stop counseling with you was good for him?


        A:       No. No opinion.


Tr. pp. 46-47. Thus, in fact, Buescher did express that she thought it would

have been best for N.M. to continue counseling in December 2014, but

Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 17 of 28
       confusingly she did also state that she had no opinion on whether it was good

       to stop his counseling at that time. In any event, the trial court’s finding is

       incomplete with respect to whether Buescher believed N.M. should have

       continued counseling with her, contrary to Mother’s decision to stop. At the

       very least, Buescher seemed to have mixed feelings on the matter.


[29]   In addition to these erroneous findings, Father points out that the trial court

       several times stated incorrect, outdated, and overly-stringent legal standards for

       modifying custody. The trial court twice stated in its conclusions of law that

       Father bore the burden of proving that the existing custody order is

       “unreasonable,” and also stated that he had to prove “a decisive, substantial

       and continuing” change in conditions of the custodial home before a

       modification could be granted. App. p. 26-27. However, in 1994 the legislature

       amended the child custody modification statute to remove the requirement of

       “unreasonableness” before modification could be ordered. Julie C. v. Andrew C.,

       924 N.E.2d 1249, 1258 (Ind. Ct. App. 2010). Additionally, after this

       amendment, “the change in circumstances required by Section 31–17–2–21

       need not be so decisive in nature as to make a change in custody necessary for

       the welfare of the child. . . . Rather, the change in circumstances must be

       substantial.” Id. (citing Joe v. Lebow, 670 N.E.2d 9, 21 (Ind. Ct. App. 1996)).

       See also In re Marriage of Sutton, 16 N.E.3d 481, 487 n.5 (Ind. Ct. App. 2014)




       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 18 of 28
       (noting that cases decided before amendment of modification statute applied

       “very strict” standard that no longer exists).3


[30]   Father also contests the trial court’s findings regarding N.M.’s grades and

       school attendance, and contends the trial court erred in omitting any mention of

       the GAL’s concerns regarding the condition of Mother’s home. We do not

       believe it is necessary to address those findings or lack thereof at this time.

       Rather, we focus upon the fact that the trial court made erroneous or

       unsupported findings in three vital areas. First, it plainly misstated the GAL’s

       opinion regarding modification of custody; the GAL recommended a

       modification of custody but the trial court said she had not done so. Although

       the trial court was not required to accept her opinion, it gives us pause that the

       trial court may have been unaware of or misjudged her opinion. Second, it is

       unclear how the trial court arrived at the finding that N.M. no longer wanted to

       live primarily with Father. The wishes of a child, particularly a child over

       fourteen years old such as N.M., are one of the statutory factors to consider

       when deciding whether to modify custody. See I.C. § 31-17-2-8(3). Although

       we traditionally have been hesitant to allow modifications of custody based

       solely upon a child’s changed wishes, it certainly is an important consideration




       3
        We acknowledge that the trial court cited two post-1994 cases from this court for the proposition that a
       parent seeking modification of custody must prove that the existing custody order is unreasonable:
       Cunningham v. Cunningham, 787 N.E.2d 930, 935 (Ind. Ct. App. 2003), and Haley v. Haley, 771 N.E.2d 743,
       747 (Ind. Ct. App. 2002). Haley, in turn, cited Fields v. Fields, 749 N.E.2d 100, 108 (Ind. Ct. App. 2001), trans.
       denied. Cunningham, Haley, and Fields should no longer be cited for the proposition that an existing custody
       order must be shown to be unreasonable before modification may be ordered.

       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016               Page 19 of 28
       that may reinforce other factors favoring a modification of custody. See Sutton,

       16 N.E.3d at 486. The trial court’s findings also fail to give a completely

       accurate picture of Buescher’s beliefs regarding whether it was advisable for

       N.M. to stop attending counseling sessions in December 2014. The particular

       importance of this question is that N.M. was addressing with Buescher

       difficulties he was having in his interaction with Mother, Mother’s live-in

       fiancé, and other children in Mother’s home, and Buescher believed further

       counseling would have benefitted N.M. A change in a child’s interaction and

       interrelationship with his or her parents, or “any other person who may

       significantly affect the child’s best interests,” may support a modification of

       custody, as may a change in the mental health of a child. See I.C. § 31-17-2-

       8(4), (6). N.M.’s counseling with Buescher was related to such interactions and

       interrelationships and N.M.’s mental health.


[31]   We may disregard erroneous findings if there are enough other valid findings

       and conclusions such that the erroneous findings are “superfluous and harmless

       as a matter of law.” M.K. Plastics Corp., 838 N.E.2d at 1074. We have great

       difficulty in saying that the erroneous or unsupported findings we have noted

       can be deemed “harmless” or merely “superfluous.” This is especially true

       given that the trial court several times noted a standard for modification of

       custody that placed a higher burden of proof upon Father than currently exists

       under Indiana law. Even if the trial court had not made any erroneous factual

       findings, the judgment may be clearly erroneous if the trial court applied the

       wrong legal standard in ruling upon Father’s petition to modify. See K.I. ex rel.


       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 20 of 28
       J.I., 903 N.E.2d at 457. Given the erroneous findings on crucial issues we have

       identified and the trial court’s repeated recitation of an incorrect legal standard,

       we lack confidence in the accuracy of the judgment.


[32]   Father requests that we reverse the denial of his modification petition and direct

       that he be awarded primary custody of N.M. We are not prepared to go that

       far. The evidence in this case arguably could support a result in favor of

       Mother. We emphasize that in order to outright reverse a denial of custody

       modification, it is not enough that the evidence might have supported a

       modification; rather, the evidence must “‘positively require’” modification.

       Kirk, 770 N.E.2d at 307 (quoting Brickley v. Brickley, 247 Ind. 201, 204, 210

       N.E.2d 850, 852 (1965)). We need not engage in a detailed review of all of the

       cases Father has cited in which we reversed outright a denial of custody

       modification. We will briefly note the case of Steele-Giri v. Steele. Father cited

       our opinion in this case as an example of one in which we reversed a denial of

       custody modification based upon what the majority deemed to be erroneous

       findings. See Steele-Giri v. Steele, 40 N.E.3d 513 (Ind. Ct. App. 2015). However,

       our supreme court recently issued an opinion on transfer, ruling that the

       findings in that case were not clearly erroneous and emphasizing the deference

       to be given to trial courts in family law matters. See Steele-Giri v. Steele, No.

       45S04-1512-DR-00682 (Ind. Mar. 15, 2016). We recognize the need for such

       deference, but must conclude here that there are several erroneous or




       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 21 of 28
       unsupported findings and that the trial court applied an erroneous legal

       standard.4


[33]   Under the circumstances, we conclude it would be most prudent to remand this

       case to the trial court for further consideration. This would include

       reconsideration of the case in light of the GAL’s recommendation and either

       altering the findings regarding N.M.’s wishes and Buescher’s thoughts

       regarding counseling, or supporting those findings more thoroughly, and then

       applying the correct legal standard to the findings. See Hyde v. Hyde, 751

       N.E.2d 761, 768 (Ind. Ct. App. 2001) (remanding for reconsideration of marital

       property division after erroneous findings were identified on appeal). We do

       not believe it is necessary for the trial court to conduct a new hearing in this

       matter. However, in the interests of resolving this child custody matter

       expeditiously, we direct the trial court to enter new findings and conclusions in

       this case within thirty days of certification of this opinion. See Wolljung v. Sidell,

       891 N.E.2d 1109, 1113 (Ind. Ct. App. 2008) (ordering trial court to conduct

       new hearing on child custody modification within thirty days of our opinion

       remanding case based upon trial court’s failure to consider statutory factors

       related to relocation of a parent).




       4
        The author of this opinion dissented in Steele-Giri when it was before this court and finds the present case to
       be distinguishable.

       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016              Page 22 of 28
                                               II. Attorney Fees

[34]   Father also challenges the trial court’s order directing him to pay $15,000.00 of

       Mother’s total attorney fees and costs of $18,796.29 related to the modification

       proceedings. Under Indiana Code Section 31-15-10-1(a):


               The court periodically may order a party to pay a reasonable
               amount for the cost to the other party of maintaining or
               defending any proceeding under this article and for attorney’s
               fees and mediation services, including amounts for legal services
               provided and costs incurred before the commencement of the
               proceedings or after entry of judgment.


       The purpose of this statute is to ensure that parties who otherwise could not

       afford an attorney in dissolutions and dissolution-related matters have access to

       an attorney’s services by requiring the other party to contribute to such costs.

       Capellari v. Capellari, No. 37A05-1505-DR-479 (Ind. Ct. App. Dec. 22, 2015)

       (citing Beeson v. Christian, 594 N.E.2d 441, 443 (Ind. 1992)). A non-exclusive

       list of factors a court may consider when deciding to require one party to pay

       the attorney fees of the opposing party includes the resources of the parties;

       their relative economic circumstances; their ability to engage in gainful

       employment and earn adequate income; which party initiated the action;

       whether fees and expenses were incurred due to a party’s misconduct; and the

       ability of a party to pay. Masters v. Masters, 43 N.E.3d 570, 576 n.8 (Ind. 2015).


[35]   Father’s brief fails to mention the statutory basis for awarding attorney fees in

       dissolution-related proceedings. He focuses primarily upon the absence of

       evidence of any misconduct by him during these proceedings in arguing that the

       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 23 of 28
       attorney fee award should be reversed. However, there are other factors that

       weigh in favor of that award. As found by the trial court, Father has earned

       income that is nearly three times that of Mother, and he has financial assets she

       does not have, such as a 401(k). Also, Father initiated the current action,

       necessitating Mother’s hiring of an attorney. An award of attorney fees in a

       dissolution-related action is proper if one party is in a superior position to pay

       such fees. Hartley v. Hartley, 862 N.E.2d 274, 287 (Ind. Ct. App. 2007). The

       trial court’s findings, which Father does not challenge, indicate that Father was

       in such a superior position. To the extent Father contends the trial court could

       or should have ordered him to pay less than $15,000 towards Mother’s attorney

       fees, because that amount is in excess of the three-to-one ratio in Father’s and

       Mother’s incomes, he cites no authority for the proposition that trial courts

       must precisely align an attorney fees award to reflect each party’s financial

       situation. We conclude that the trial court’s award of $15,000 in attorney fees

       to Mother is not clearly erroneous.


                                                 Conclusion
[36]   We remand for reconsideration of the denial of Father’s custody modification

       petition, in light of the trial court erroneous or unsupported findings and

       possible application of an erroneous legal standard. Such reconsideration and

       issuance of new findings and conclusions shall take place within thirty days of

       this opinion’s certification. We affirm the award of attorney fees to Mother.


[37]   Affirmed in part and remanded in part.


       Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 24 of 28
Altice, J., concurs.


Robb, J., dissents in part and concurs in part with separate opinion.




Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 25 of 28
                                           IN THE
    COURT OF APPEALS OF INDIANA

Roger A. Andrick,
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          33A04-1508-DR-1211
        v.

Angela L. Andrick,
Appellee-Respondent.




Robb, Judge, dissenting in part and concurring in part


I respectfully dissent from the majority’s decision to remand this case to the trial

court for further consideration.


I reiterate the standard for reviewing the trial court’s findings and conclusions:

we will not set aside the findings or judgment unless they are clearly erroneous.

T.R. 52(A). Findings are clearly erroneous when the record contains no facts to

support them, either directly or by inference. Hurt v. Hurt, 920 N.E.2d 688, 691

(Ind. Ct. App. 2010). The judgment is clearly erroneous when no evidence

supports the findings, the findings fail to support the judgment, or the trial court

uses an incorrect legal standard. In re B.J.R., 984 N.E.2d 687, 697 (Ind. Ct.

App. 2013). We will not substitute our own judgment for that of the trial court
Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 26 of 28
if any evidence or legitimate inferences support the trial court’s judgment. Kirk

v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002). However, “[t]he judgment will be

reversed if it is clearly erroneous.” Werner v. Werner, 946 N.E.2d 1233, 1244

(Ind. Ct. App. 2011) (citation omitted), trans. denied.


Here, as the majority determines, several of the trial court’s findings were

clearly erroneous. See slip op. at ¶ 30. Moreover, the majority holds these

erroneous findings were neither superfluous nor harmless, see id. at ¶ 31, as they

went to the heart of the matter: the GAL’s recommendation regarding custody;

N.M.’s wishes regarding custody; and the advisability of continued counseling

as it related to N.M.’s interaction and relationships with his parents and others

in the home, his adjustment to his home, and his mental health. In addition,

the trial court used an incorrect legal standard in assessing whether custody

should be modified and the majority therefore “lack[s] confidence in the

accuracy of the judgment.” See id. With all of this, I agree. What I cannot

agree with, however, is that despite these many significant factual and legal

errors on the part of the trial court, the majority determines that reversal is not

appropriate and instead remands to the trial court for further consideration. See

id. at ¶ 32-33.


Rather than remand for the trial court to fix the multitude of errors explained by

the majority opinion, I would reverse. I am given some pause by the fact the

trial court interviewed N.M. in chambers sometime during the two weeks

between the hearing and issuing its order. However, if what N.M. said about

his wishes in chambers was so different from how others had testified, the trial

Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 27 of 28
court should have indicated that in some way in its findings. As it stands, the

evidence of record does not support even an inference that N.M. had changed

his mind about where he wanted to live. Although that is not the only criteria

weighing on a modification of custody, it is a significant factor, especially when

coupled with the trial court’s complete misstatement regarding the GAL’s

recommendation. As the majority notes, our supreme court has stated that “it

is not enough that the evidence might support some other conclusion, but it

must positively require the conclusion contended for by appellant before there is

a basis for reversal.” Kirk, 770 N.E.2d at 307; see also slip op. at ¶ 32. The court

also noted, however, that “[t]his is not to say that the circumstances of a

custody or visitation case will never warrant reversal.” Kirk, 770 N.E.2d at 307

n.5. I believe this is one of those cases. When the crucial findings are set aside

as clearly erroneous, and the correct legal standard is applied, the evidence of

the factors relevant to a modification decision demonstrate the judgment itself is

clearly erroneous and must be reversed.


With respect to the attorney fees issue, I concur.




Court of Appeals of Indiana | Memorandum Decision 33A04-1508-DR-1211 | April 29, 2016   Page 28 of 28